DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US2009/0326383).
To claim 1, Barnes teach an information system comprising: 
an input section to which conditions for acquiring spectral information of a target that should be measured are input (paragraphs 0019, 0170, 0240, 0367, 0378); 
a spectral measuring section configured to acquire the spectral information of the target (801 of Fig. 8A, paragraphs 0058, 0172); 
a storing section in which a database including a plurality of kinds of spectral information is stored (paragraphs 0026, 0238, 0356-0358, 0378-0379); 
an analysis processing section configured to specify the target by comparing the spectral information of the target and the database stored in advance (Fig. 8A, paragraphs 0177, 0183-0184, 0251, 0386-0390); and 


To claim 12, Barnes teach a specifying method comprising acquiring spectral information of a target that should be measured and thereafter comparing the spectral information of the target and a database prepared in advance to specify the target (as explained in response to claim 1 above).

To claim 13, Barnes teach a method that is performed by one or more processors comprising: accepting, via an input interface, a condition for acquiring spectral information of a target to be measured; acquiring, from a sensor, the spectral information of the target; specifying the target by comparing the spectral information of the target and a database stored in a memory; and displaying information concerning the specified target (as explained in response to claim 1 above).

To claim 14, Barnes teach a non-transitory computer readable medium that stores instructions that cause one or more processors to perform a method comprising: accepting, via an input interface, a condition for acquiring spectral information of a target to be measured; acquiring, from a sensor, the spectral information of the target; specifying the target by comparing the spectral information of the target and a database stored in a memory; and displaying information concerning the specified target (as explained in response to claim 1 above).




To claim 2, Barnes teach claim 1.
Barnes teach wherein the information system specifies a kind of the target and displays, on the display section, at least one of an image, the kind, and detailed explanation of the specified target (paragraphs 0244, 0379, 0383).

To claim 3, Barnes teach claim 1.
Barnes teach wherein the information system specifies presence or absence of the target, presence of which is desired to be specified, and a position where the target is present in an imaging region imaged by the spectral measuring section and displays, on the display section, specified content in the imaging region (paragraphs 0016, 0018-0022, 0025, 0058, 0072, 0355) 

To claim 4, Barnes teach claim 1.
Barnes teach wherein the information system specifies genuineness of the target and displays, on the display section, whether the target is a genuine product (in interpretation of genuineness as probability and product as medical condition, paragraph 0244, legend).

To claim 5, Barnes teach claim 1.
Barnes teach wherein the information system specifies a degree of deterioration of the target and displays the degree of the deterioration of the target on the display section (paragraph 0244, probable age of the condition).


Barnes teach wherein the information system is completed by an information terminal alone, and the information terminal includes the input section, the spectral measuring section, the storing section, the analysis processing section, and the display section (Fig. 6).

To claim 7, Barnes teach claim 1.
Barnes teach wherein the information system includes an information terminal and a spectral camera (Figs. 2A-B, 6), the information terminal includes the input section, the storing section, the analysis processing section, and the display section, and the spectral camera includes the spectral measuring section (Figs. 2A-B, 6).

To claim 10, Barnes teach claim 1.
Barnes teach wherein the information system includes an information terminal and a server (paragraphs 0364-0365), the information terminal includes the input section, the spectral measuring section, the analysis processing section, and the display section (Fig. 6), and the server includes the storing section (paragraphs 0364-0365).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nisper et al. (US2009/0213120).
To claim 1, Nipser teach an information system comprising: 
an input section to which conditions for acquiring spectral information of a target that should be measured are input (paragraph 0066, user interface, despite lack of disclosing user input, it would have been obvious and well-known in the art so that user can select and/or configure mode/setting, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate, hence Office Notice is taken); 
a spectral measuring section configured to acquire the spectral information of the target (2102 of Fig. 21); 
a storing section in which a database including a plurality of kinds of spectral information is stored (paragraphs 0066, 0069, 0073); 
an analysis processing section configured to specify the target by comparing the spectral information of the target and the database stored in advance (paragraph 0073); and 
a display section configured to display information concerning the specified target (paragraphs 0019, 0136)


To claim 4, Nipser teach claim 1.
Nipser teach wherein the information system specifies genuineness of the target and displays, on the display section, whether the target is a genuine product (paragraph 0077).



Claim(s) 8-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US2009/0326383).
To claim 8, Barnes teach claim 1.
Barnes teach wherein the information system includes an information terminal including the input section, the spectral measuring section, the storing section, the analysis processing section, and the display section (Fig. 6) and an external display section provided independently from the information terminal (despite lack of disclosing an external display, it would have been obvious and well-known in the art to hook up a remote display, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate, hence Official Notice is taken).

To claim 9, Barnes teach claim 8.
Barnes teach wherein the external display section is a head-mounted display (head-mounted display is another well-known remote display in the art, which would have been obvious to incorporate for mobile convenience, hence Official Notice is taken).

To claim 11, Barnes teach claim 1.
Barnes teach wherein the information system includes an information terminal and a server (paragraphs 0364-0365), the information terminal includes the input section, the spectral measuring section, and the display section (Fig. 6), and the server includes the storing section (paragraphs 0364-0365) and the analysis processing section (paragraph 0201, remote sensing 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 19, 2021